DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    This is in response to amendment filed on 10/04/2021 in which claims 1, 3-11 and 18-21 are now pending and claims 2 and 12-17 are cancelled. The applicant’s amendments have been considered therefore this case is in condition for allowance. In addition the pending claims have been renumbered as 1-11, 13, 12 and 14, respectively.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior arts of Dvaraj (20190101640) and Shimizu (7,348,856) teach a transmit and receive antenna system includes a transmit antenna array mounted to first surface of a housing and configured to transmit a plurality of radio frequency transmit signals, the transmit antenna array including a plurality of patch antenna elements mounted to a printed circuit board, each patch antenna element belonging to a subarray, and one or more power amplifiers, each power amplifier feeding a subarray of the patch antenna elements. However the closest prior arts above, alone or in combination fail to anticipate or render obvious the following recited features: a control circuit disposed on the first principal surface and configured to control the transmission power amplifier, wherein a footprint of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US-20040188854-A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633